DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

3.		Applicant has amended claims 1, 6, 21, 22, and 24-28. Claim 18 has/had been canceled. Applicant has added new claims 29-38. Currently, claims 1-17 and 19-38 are pending. Examiner refers to the action below.

Allowable Subject Matter
4.		Claims 1-17 and 19-38 are allowed.
5.		The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see remarks, filed 5/12/2021, with respect to claim 1 (similarly applies to claims 6, 21, and 22) have been fully considered and are persuasive.  The 35 USC 102(a)(2) and 35USc 103 rejections are now each of a plurality of positions within a region of interest for a scan performed when a shear wave propagates,” “to determine a measurement region in the region of interest based on the calculated values,” and “to calculate a statistic value of the parameter values in the measurement region.” Regarding claims 2-5, 7-17, 19, 20, 23-26, and 29-38 these claims are deemed allowable since they are either directly or indirectly dependent from allowed claims 1, 6, 21, 22, 27, or 28, respectively.
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
June 2, 2021